DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/27/2022.


Status of Claims


Claims 1, 8, and 15 have been amended. 
Claims 1-20 are now pending.


Response to Arguments

Applicant's arguments filed on 09/27/2022 regarding the 35 U.S.C. 101 and 102 rejections of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) amended claim 1 is not directed to any abstract idea and are similar to Enfish, Trading Tech, and Visual Memory cases wherein there were active steps taken beyond the data collection and analysis, and (2) the claim 1 limitation of “onboarding a builder to a builder platform and generating a link between the builder platform and a provider platform to facilitate communication between the builder platform and provider platform” tie the abstract idea to a practical application and provides significantly more.
The Examiner respectfully disagrees. Claim 1 as amended is directed to the  abstract idea of Certain Methods of Organizing Human Activity which includes managing personal behavior or relationships or interactions between people. The claims describe a process of onboarding a builder, facilitating communication between a builder and a provider, and generating and updating workflow tasks for a provider in a construction project. Facilitating communication between a builder and a provider is considered facilitating interaction between people and generating and updating workflow tasks for a provider is considered providing instructions for the provider to follow. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The similarity between in the Applicant’s claims and the cases of Enfish, Trading Tech, and Visual Memory is not recognized by the Examiner. The Enfish case is directed to a self-referential table for a computer database, Trading Tech case is directed to arranging transactional information on a graphical user interface, and Visual Memory is directed to a memory system that can be used with different types of processors. The Examiner is not clear on the Applicant’s argument of the active steps recited in the claims that are beyond the data collection and analysis as it relates to the abstract idea.
The Examiner submits that the Applicant’s amended claim 1 does not integrate the abstract idea into a practical application nor provide significantly more because the steps of “onboarding a builder to a builder platform and generating a link between the builder platform and a provider platform to facilitate communication between the builder platform and provider platform” does not improve the functioning of a computer or improve another technology. The above limitations may provide an improvement in the communication between people, but do not provide an improvement upon the functioning of the computing platforms themselves. Therefore, the 35 U.S.C. 101 rejection is maintained.

  	As per the 102 rejection, the Applicant argues that Tashkin does not teach the newly amended claim 1 limitations. 
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection is made for claim 1. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Improved Management of the Supply Chain in a Construction Project”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a machine (claims 1-7), a process (claims 8-14) and a manufacture (claims 15-20).
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity, based on the following claim limitations: “onboarding a builder; generating a link between a builder and a provider to facilitate communication between the builder and the provider; generating a workflow comprising a plurality of ordered tasks relating to a construction project associated with a construction site, wherein each task of the plurality of ordered tasks is associated with a provider of a plurality of providers and is further associated with one or more status identifiers indicating a status of each task; receiving a status update related to a given task of the plurality of ordered tasks, the given task associated with a given provider of the plurality of providers, wherein the status update is associated with status information input by the given provider; updating at least one status identifier associated with the given task based on the received status update to create an updated workflow; and generating the updated workflow for display”. These claims describe a process of onboarding a builder, facilitating communication between a builder and a provider, and generating and updating workflow tasks for a provider in a construction project. Dependent claims 2-7, 9-14, and 16-20 further define the generating, updating, and assigning of tasks within the workflow. Facilitating communication between a builder and a provider is considered facilitating interaction between people and generating and updating workflow tasks for a provider is considered providing instructions for the provider to follow. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which encompasses managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions and thus recite an abstract idea. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 3-8, and 10- 20 recite additional elements of a system comprising one or more processors and one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations; a builder and provider platform; generating a link between platforms; real-time; a provider interface; a provider platform; a plurality of provider devices; and automatically assigning….the given task. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of onboarding builders and generating, updating, and/or assigning workflow tasks. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3-8, and 10- 20 recite additional elements of a system comprising one or more processors and one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations; a builder and provider platform; generating a link between platforms; real-time; a provider interface; a plurality of provider devices; and automatically assigning….the given task. As per the Applicant’s specification a system including comprising one or more processors and one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations can be Fig. 7 computer system ([71]-[75]); a builder platform having a builder interface and may be a software platform ([17] and [23]); a provider platform has one or more provider interfaces and may be a software platform configured for use by one or more providers ([17] and [24]); integration module 130 provide links between the builder and provider [34]; Fig. 1 integration module process the status information and push status updates in real-time [43]; provider interface is means by which providers may access the provider platform [22]; provider devices are computer devices such as in Fig. 5 ([7] and [56]); and automatically assigning tasks is interpreted as being performed by the computer system ([53] and [68]). These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tashkin (US 2021/0350310 A1) in view of Westernoff (US 2008/0208602 A1).
As per claim 1 (Currently Amended), Tashkin teaches a system, comprising (Tashkin e.g. Figs. 1-2; Fig. 1 multi-task construction project platform 100 [0049]. Fig. 2 workforce system of the platform of Fig. 1 [0011].): Tashkin teaches one or more processors; and one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising (Tashkin e.g. Figs. 2, 4, 26, and 28; The WS system includes a work scheduling (“WS”) computing device, sometimes referred to as a WS server, that includes at least one processor and a memory in communication with a database [0040]. Fig. 26 depicts a computing system 234 of the system 200 shown in Fig. 2 [0062]. The workforce system 200 includes at least one computing device (e.g., the server computer device 260, shown in FIG. 28  including a processor in communication with a memory [0089]. The server computer device 260 may include a processor 262 for executing instructions stored in a memory area 264 [0073]. The processor may be programmed to operate in accordance with instructions stored in the memory that cause the computing device to perform the steps of the method 400 (Fig. 4 and [0089]). The machine-readable medium and computer-readable medium do not include transitory signals [0110].): 
Tashkin in view of Westernoff teach onboarding a builder to a builder platform; 
Tashkin teaches a platform for users (Tashkin e.g. Fig. 1 multi-task construction project platform 100. Platform 100 has a user interface for users to collaborate with each other, view project data, manage construction activities, and design and create documents for the multi-task project [0049]. The platform 100 may be accessible by users throughout the multi-task project for varying purposes using one or more user interfaces [0055]. The users are classified in business units, which may include users from any of construction groups, design groups, research and development departments, human resources departments, and/or any group that has variability in demand or plans resources [0081].)
Tashkin does not teach onboarding a user (e.g. builder) to the platform.
However, Westernoff teaches onboarding users to a platform (Westernoff e.g. Westernoff teaches a method of automated registering of a professional contractor (Abstract). Fig. 2 is a flowchart that depicts a process for registering a project and/or a professional according to the invention [0008]. A professional is defined as the service providing party including, but not necessarily limited to architects, planners, designers, contractors, etc. [0046]. This invention provides a Web-based platform for construction based planning and organization [0066]. A user logs onto the Website wherein the user then clicks on Reigster A Project. During the registration process, a menu asks the user whether they would like to register the professional that is working on the project. The registration provides information including, but not limited to, the complete project history, the quality of work, whether the professional completes work on schedule, licensing of the professional, etc. [0067].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tashkin’s multi-task project platform (MTP) to include onboarding users/vendors such as builders as taught by Westernoff in order to maintain quality assurance and minimize construction deficiencies by making hired professionals and resources accountable for their actions (Westernoff e.g. [0068]).
Tashkin teaches generating a link between the builder platform and a provider platform to facilitate communication between the builder platform and the provider platform; (Tashkin e.g. Figs. 1-2 and 26, A multi-task project (“MTP") platform includes a work scheduling ("WS”) system configured to generate a worker assignment schedule for multi-task projects. The MTP platform also includes several third party computing devices that are in communication with the work scheduling (WS) server [0040]. One or more third party servers 244 may be communicatively coupled with the WS server 236. The one or more servers 244 each may be associated with a third party (e.g., a vendor or supplier) 246. The third party 246 may sell products and/or services required for the project. For example, the third party 246 may provide labor for performing tasks of the multi-task project and/or supply products or materials for use for the multi - task project (Fig. 26 and [0065]). Fig. 1 platform 100 has a user interface for users to collaborate with each other, view project data, manage construction activities, and design and create documents for the multi-task project [0049]. The platform 100 may be accessible by users throughout the multi-task project for varying purposes using one or more user interfaces. The platform 100 provides a single platform for use through all phases of a multi-task project through conception, execution, and after construction is completed [0055].)
Tashkin teaches generating a workflow comprising a plurality of ordered tasks relating to a construction project associated with a construction site (Tashkin e.g. Systems and methods for generating construction assignment schedules using task data, project location, and/or worker availability and qualification data [0002]. The construction activities must be performed in a carefully coordinated manner because the activities are performed within the same space and some of the activities are dependent upon the completion of other construction activities [0003].), Tashkin teaches wherein each task of the plurality of ordered tasks is associated with a provider of a plurality of providers and is further associated with one or more status identifiers indicating a status of each task (Tashkin e.g. The system and methods include generating worker assignment schedules with individual workers assigned to appropriate roles by assigning workers based on their locations and qualifications [0047]. The method and systems include building, by the processor, the work schedule by assigning workers to the roles for each task of the multi-task construction project based on the task schedule, the worker availabilities, the worker geographic locations, and a project location [0048]. A worker is assigned to a task by associating the worker identification code of the worker and the task code of the task with a job order [0095]. The workforce system 200 assigns the workers to the placement 324 by correlating the employee identification code and the task code related to the placement 324. The placement status 334, e.g., filled or unfilled, may be updated by a manager using the workforce system 200 and/or automatically by the system (Fig. 2, Fig. 3A, and [0083]).); 
Tashkin teaches receiving a real-time status update related to a given task of the plurality of ordered tasks (Tashkin e.g. Systems and methods to generate worker assignment schedules for multi-task construction projects that utilize real-time data for tasks, project location, and/or worker availability and qualifications [0006].), Tashkin teaches the given task associated with a given provider of the plurality of providers, wherein the real-time status update is associated with status information input by the given provider via a provider interface of the provider platform; (Tashkin e.g. The WS system may update the worker availability and worker location in real-time because the database receives updates from input systems that correlate individual workers to locations and status. The WS server may receive the worker data from mobile devices that are correlated with the workers. For example, the workers may input time entries or other data in an application that sends data to the WS system and the WS system automatically updates the worker availability and/or worker location data [0043]. The system and methods include providing real-time updates on workforce and task data using a common database that continuously tracks data through the multi-task project using task codes and worker identification codes [0047].)
Tashkin teaches updating at least one status identifier associated with the given task based on the received real-time status update to create an updated workflow; and (Tashkin e.g. The WS system enables performance data to be tracked for each worker and task [0041]. The system and methods include providing real-time updates on workforce and task data using a common database that continuously tracks data through the multi-task project using task codes and worker identification codes and tracks performance data for individual workers and tasks of multi-task projects [0047]. The performance data includes a completion time frame for at least one construction activity from the task schedule and completed labor hours for the task [0095].)
Tashkin teaches generating the updated workflow for display on a plurality of provider devices associated with the plurality of providers. (Tashkin e.g. Systems and methods generate worker assignment schedules for multi-task construction projects that utilize real-time data for tasks, project location, and/or worker availability and qualifications [0006]. The WS system include multiple computing devices in network communication with one another [0040]. The WS server outputs the worker assignment schedule to the WS computing device and/or user interface [0041]. The system and methods include providing real-time updates on workforce and task data using a common database that continuously tracks data through the multi-task project using task codes and worker identification codes [0047]. Fig. 1 platform 100 has a user interface for users to collaborate with each other, view project data, manage construction activities, and design and create documents for the multi-task project [0049]. Fig. 1 platform 100 provides real-time updates on data that can affect the multi-task projects such as worker and/or material availability [0056].)
As per claim 8 (Currently Amended), Tashkin teaches a method, comprising (Tashkin e.g. The systems and methods include a multi-task project (“MTP") platform including a work scheduling ("WS”) system configured to generate a worker assignment schedule for multi-task projects [0040]. Fig. 4 is a flowchart of a computer-implemented process of generating worker assignment schedules and managing workforces for a multi-task project [0013].) : 
Tashkin in view of Westernoff teach onboarding a builder to a builder platform; (See claim 1a for response.)
Tashkin teaches generating a link between the builder platform and a provider platform to facilitate communication between the builder platform and the provider platform; (See claim 1b for response.)
Tashkin teaches generating a workflow comprising a plurality of ordered tasks relating to a construction project associated with a construction site, wherein each task of the plurality of ordered tasks is associated with a provider of a plurality of providers and is further associated with one or more status identifiers indicating a status of each task; (See claim 1c for response.)
Tashkin teaches receiving a real-time status update related to a given task of the plurality of ordered tasks, the given task associated with a given provider of the plurality of providers, wherein the real-time status update is associated with status information input by the given provider via a provider interface of the provider platform; (See claim 1d for response.)
Tashkin teaches updating at least one status identifier associated with the given task based on the received real-time status update to create an updated workflow; and (See claim 1e for response.)
Tashkin teaches generating the updated workflow for display on a plurality of provider devices associated with the plurality of providers.(See claim 1f for response.)
As per claim 15 (Currently Amended), Tashkin teaches one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause performance of operations comprising (Tashkin e.g. Fig. 27 user computer device 238 may include a processor 250 for executing instructions. Executable instructions are stored in a memory area 252 that may include one or more computer readable media [0066]. The processor 250 executes computer-executable instructions for implementing aspects of the disclosure [0072]. The machine-readable medium and computer-readable medium do not include transitory signals [0110].): 
Tashkin in view of Westernoff teach onboarding a builder to a builder platform; (See claim 1a for response.)
Tashkin teaches generating a link between the builder platform and a provider platform to facilitate communication between the builder platform and the provider platform; (See claim 1b for response.)
Tashkin teaches generating a workflow comprising a plurality of ordered tasks relating to a construction project associated with a construction site, wherein each task of the plurality of ordered tasks is associated with a provider of a plurality of providers and is further associated with one or more status identifiers indicating a status of each task; (See claim 1c for response.)
Tashkin teaches receiving a real-time status update related to a given task of the plurality of ordered tasks, the given task associated with a given provider of the plurality of providers, wherein the real-time status update is associated with status information input by the given provider via a provider interface of the provider platform; (See claim 1d for response.)
Tashkin teaches updating at least one status identifier associated with the given task based on the received real-time status update to create an updated workflow; and (See claim 1e for response.)
Tashkin teaches generating the updated workflow for display on a plurality of provider devices associated with the plurality of providers. (See claim 1f for response.)
As per claims 2 and 9 (Original), Tashkin in view of Westernoff teach the system of claim 1 and method of claim 8, Tashkin teaches wherein the workflow is generated based on a plurality of task codes (Tashkin e.g. Methods and systems to generate a work schedule for a multi-task project include storing, in a memory, a task code and a labor requirement for each task of the multi-task project (Abstract). The at least one processor is programmed to store, in the memory, a task code and a workforce requirement for each task of the multi-task construction project. The task code relates each task to at least one construction activity [0007].).
As per claims 3, 10, and 16 (Original), Tashkin in view of Westernoff teach the system of claim 1, the method of claim 8, and the one or more computer-readable non-transitory storage media of claim 15, Tashkin teaches wherein the received real-time status update comprises information associated with a field worker of the given provider (Tashkin e.g. The WS system may update the worker availability and worker location in real-time because the database receives updates from input systems that correlate individual workers to locations and status. The WS server may receive the worker data from mobile devices that are correlated with the workers. For example, the workers may input time entries or other data in an application that sends data to the WS system and the WS system automatically updates the worker availability and/or worker location data [0043].).
As per claims 4, 11, and 17 (Original), Tashkin in view of Westernoff teach the system of claim 3, the method of claim 10, and the one or more computer-readable non-transitory storage media of claim 16, Tashkin teaches wherein the received real-time status update is associated with a geolocation of the field worker and indicates that the field worker has arrived on the construction site to perform the given task. (Tashkin e.g. The system and methods include providing real-time updates on workforce and task data using a common database that continuously tracks data through the multi-task project using task codes and worker identification codes [0047]. Real-time location data is received from mobile devices correlated with the workers. For example, the mobile devices may send the geographic location of the workers when time entry or other data is sent by the worker to the employer using an application on a mobile device correlated with the worker [0093]. Each worker location may be compared to the project location prior to assigning the respective worker to a role for the project to ensure that the assigned workers are located within a designated vicinity of the project [0094].)
As per claims 5, 12, and 18 (Original), Tashkin in view of Westernoff teach the system of claim 3, the method of claim 10, and the one or more computer-readable non-transitory storage media of claim 16, Tashkin teaches wherein the received real-time status update indicates that the field worker has completed performance of the given task at the construction site (Tashkin e.g. The system and methods include providing real-time updates on workforce and task data using a common database that continuously tracks data through the multi-task project using task codes and worker identification codes [0047]. The at least one processor is also programmed to store performance data for the at least one worker assigned to the task. The performance data is associated with the worker identification code and the task code [0009]. Performance data include a completion time frame for at least one construction activity from the task schedule [0095].).
As per claims 6, 13, and 19 (Original), Tashkin in view of Westernoff teach the system of claim 1, the method of claim 8, and the one or more computer-readable non-transitory storage media of claim 15, Tashkin teaches wherein the real-time status update automatically triggers an alert to a next given provider associated with a next given task of the plurality of ordered tasks that the next given task is impending performance (Tashkin e.g. The described systems and methods provide regular reports or alerts to users based on the worker assignment schedule and/or performance data [0041]. The work schedule includes the assigned workers and tasks [0095]. The WS system may send notifications to the user, to the potential workers, and/or to third-parties informing them of roles in the worker assignment schedule [0045]. The WS system may update the worker availability and worker location in real-time because the database receives updates from input systems that correlate individual workers to locations and status [0043]. The system and methods include providing real-time updates on workforce and task data using a common database that continuously tracks data through the multi-task project using task codes and worker identification codes [0047]. Fig. 1 workforce system 116 may track performance data for the workers on the respective project and provide real-time updates regarding the project workforce and may provide automated alerts when there are worker shortages, missed assignments, or other workforce issues [0053]. The Examiner submits that the work schedule provides the ordered tasks and associated worker assignments.)
As per claims 7, 14, and 20 (Original), Tashkin  in view of Westernoff teach the system of claim 1, the method of claim 8, and the one or more computer-readable non-transitory storage media of claim 15, Tashkin teaches the operations further comprising: automatically assigning a field worker of the given provider to perform the given task based on parameters relating to at least one of the field worker, the given task, or the construction project (Tashkin e.g. The method and systems include building, by the processor, the work schedule by assigning workers to the roles for each task of the multi-task construction project based on the task schedule, the worker availabilities, the worker geographic locations, and a project location [0048]. The system and methods include generating worker assignment schedules with individual workers assigned to appropriate roles by assigning workers based on their locations and qualifications [0047].)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624